disputed fees; and (4) pay the actual costs of the disciplinary proceeding
                   (excluding staff salaries) within 30 days of the State Bar submitting its
                   memorandum of costs.
                                 Based on our review of the record, we conclude that the guilty
                   plea agreement should be approved.         See SCR 113(1). Accordingly, we
                   hereby impose a five-year suspension from the practice of law.
                   Additionally, Ciciliano must comply with all of the conditions in the plea
                   agreement, as outlined above. Ciciliano shall comply with SCR 115 and
                   SCR 116, and the State Bar shall comply with SCR 121.1.
                                 It is so ORDERED.


                                                4tAA. det.ttn
                                             Hardesty
                                                                    , C.J.



                                                           c---        )     ka
                    Litt "!
                   Parraguirre                                    Douglas



                                                                  Saitta




                   cc: Chair, Southern Nevada Disciplinary Panel
                        Ciciliano & Associates, LLC
                        Bar Counsel, State Bar of Nevada
                        Kimberly Farmer, Executive Director State Bar of Nevada
                        Perry Thompson, Admissions Office, U.S. Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947X    ARP